CLASS A PLAN OF DISTRIBUTION PURSUANT TO RULE 12B-1 AMENDED AND RESTATED SCHEDULE THE CALVERT FUND In addition to the Distribution expenses set forth in Section 1(b) with respect to Calvert Income Fund, Class A Distribution expenses for the other series of The Calvert Fund may not, pursuant to the Plan, exceed, on an annual basis, the amounts set forth below (as a percentage of average daily net assets): Calvert Short Duration Income Fund 0.50% Calvert Long-Term Income Fund 0.50% Calvert Ultra-Short Income Fund 0.50% Calvert Government Fund 0.25% Calvert High Yield Bond Fund 0.25% Schedule restated April 30, 2011
